NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
MARINE POLYMER TECHNOLOGIES, INC.,
Plain,tiff-Appellee, '
V.
HEMCON, INC.,
Defen,dant-Appellant.
2010-1548
Appeal from the United States District Court for the
District of NeW Hampshire in case no. 06-CV-0100, Judge
Joseph A. DiClerico, Jr.
ON MOTION
ORDER
Marine Polymer Technologies, Inc. moves to schedule
oral argument in this appeal for l\/lay 2011.
The l\/lay 2011 calendar is presently full. HoWever, if
a case falls from that calendar and a replacement case is
needed, this case will be considered for any such replace-
ment.
Upon consideration there0f,

MARINE POLYMER V. HEMCON 2
IT ls ORDERED THAT:
The motion is denied at this time. The case will be
placed on the next available oral argument calendar,
which could be the May 2011 calendar if a replacement
case is needed
FoR THE CoURT
 2 9  /s/ Jan Horbaly
Date J an Horbaly
Clerk _
cc: Raymond A. Kurz, Esq.
Brian M. PoisSant, Esq. main
U.S. COURT OF APPEALS FGR
S19 THE FEDEBAL GlRC|JlT
¥*1AR2 9 2011
1ANHORBAL¥
CLEH{